Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-10, 13-37, 43-46, 48, 50, 52-56 are pending.  Claim 11-12, 38-42, 47, 49, and 51  stand canceled.  Claims 52-56 are newly added.  Claims 15-37 and 44-46 stand withdrawn.
Priority
Instant application 16484301, filed 08/07/2019 claims benefit as follows:

    PNG
    media_image1.png
    107
    400
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS received 6/17/2022, 6/17/2022 and 7/08/2022 have been considered unless marked with a strikethrough.

Response to Applicant Amendment
In the response received 07/19/2022, Applicant amended the claims and argues that the art no longer applies.  In view of the amendment, the 102 rejection of record is withdrawn.  The ‘959 publication fails to teach both structural formula types in the same half-cell.
In view of Applicant amendment, the 102 rejection over the ‘685 publication is withdrawn.
In view of Applicant amendment, the 103 rejection over the ‘959 publication is withdrawn because it relates to placing compounds in different redox cells.

Claims Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-10, 13-14, 43, 48, 50, 52-56  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2013254685 (“the ‘685 publication”) in view of WO-2014052682 (“the ‘682 publication”).
This rejection relates to the elected specie in combination, and expanded species based on the teachings of the ‘682 publication.
The ‘685 publication teaches the elected specie for use in a redox battery in an example.  For example, the ‘685 publication teaches:
A similar experiment was performed using an electrolytic solution different from Example 1 using the half cell of FIG. The difference from Example 1 is that 0.5 mol / L of H 2 SO containing 0.05 mol / L of anthraquinone-2,6-disulfonic acid (Anthraquinone-2,6-disulfonate: hereinafter referred to as AQDS) is used as an electrolytic solution. It is only the point which used 4 aqueous solution. Redox pairs are AQDS and AQDSH 2.
	The ‘685 publication fails to teach two different quinones in the same half-cell.
	The ‘685 publication teaches that quinones or hydroquinones including cores such as anthraquinone, naphthoquinone and benzoquinone can be used in redox cells (page 7, lines 4 to 25, Markush groups at page 13 for example).  Still further, the ‘685 publication teaches that these different quinones versus hydroquinones can be used as mixtures thereof (page 7, lines 15, 21 and 22 for example).  This suggests that different cores can be used in the same half-cell.  What matters is whether the compound is classified in the oxidized or reduced form.  One would mixtures of the same form – same oxidation level.  
	The primary reference teaches one quinone, the ‘685 publication teaches that in redox cells one can include mixtures of cores.  Thus, the rationale is that the primary reference teaches (XIV) or (XV) and the secondary reference teaches (X) and (XI) or (XII) and (XIII) or (XIV) (XV) in addition overlapping genus of these cores.  See for example (A), (B), and (C) on page 13 showing useful quinones and (I), (II), and (III) on page 14.  Further, the examples point to the SO3H substituent as being preferred since they have this group drawn in for example Table 4.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case one could apply prong A of KSR and would predict a functioning redox cell.  The primary reference teaches the elected specie, and the secondary reference teaches additional sulfonic acid containing quinones that are also used in redox cells.  Further, the secondary reference suggests mixtures.  One could readily combine an additional quinones to the quinone taught in the primary reference and would expect a functioning redox cell.  The secondary reference suggests mixtures and further it suggests that it is the oxidation state – quinone versus hydroquinone – that is important not necessarily the benzo versus naphtho versus anthro core that is important.  Separately, one could consider the secondary reference as teaching mixtures of compounds in the same cell and apply prong A to combine different structures into a single cell.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	With respect to structural aspects, the genus of each of the quinones in the secondary reference teaches benzo, naphtho, and anthroquinones and allow for substituents meeting the claim limitations.  With respect to claim 13, the secondary reference teaches mixtures without limitation, so adding more of a quinone class to a mixture of other quinone class molecules would be met by the teachings and the rationale above.  The examples teach multiple SO3H units thus it is preferred. The secondary reference teaches combinations of benzo-, naphtho- and anthro-quinones for the same purpose.  The primary reference uses sulfuric acid at concentrations that would require some water to be present. 
	With respect to claims 54-56, the secondary reference suggests a genus of quinones which would be expected to have similar properties to the compounds in the tables.  Further, the secondary reference teaches tables of species at pages 16-19 for the anthroquinones, and teaches overlapping Markush groups with at the bottom of page 13.  

Conclusion
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622